IN THE SUPREME COURT OF THE STATE OF NEVADA

MICHAEL DEMARTINI, No. 82331
Appellant, 26

vs. he n

CITY OF RENO; AND HEINZ RANCH i Fi LL ED
LAND COMPANY, LLC, a
Respondents.

 

 

ORDER AFFIRMING IN PART AND VACATING IN PART

This is an appeal from a district court order denying a petition
for judicial review of a municipal land use decision. Second Judicial District
Court, Washoe County; Scott N. Freeman, Judge.

The district court found that appellant lacked standing and
denied the petition in part on that basis. “Standing is a question of law
reviewed de novo.” Arguello v. Sunset Station, Inc., 127 Nev. 365, 368, 252
P.3d 206, 208 (2011). In the context of an appeal of a planning commission’s
decision, a person who (i) has appealed such a decision to the governing
body, and (ii) is “aggrieved” by the governing body’s decision has standing
to seek judicial review. NRS 278.3195(4); see NRS 278.3195(1)(a) (stating
that “each governing body shall adopt an ordinance that any person who is
aggrieved” by a decision of the planning commission may appeal the
decision to the governing body); Kay v. Nunez, 122 Nev. 1100, 1106, 146
P.3d 801, 806 (2006). Appellant Michael DeMartini asserts that he has
standing to seek judicial review of a decision of the Reno City Council—to
affirm the planning commission’s conditional grant of Heinz Ranch’s

request for a tentative map in connection with Phase 1A of its StoneGate

Supreme Court
OF
NEVADA

on 22- o689S

 

 
planned unit development—because he is aggrieved by it within the
meaning of NRS 278.3195(4).

NRS 278.3195 only defines the term “aggrieved” for counties
with populations over 700,000. NRS 278.3195(1). But, as appellant
concedes, the population of Washoe County, where the Reno City Council
sits, is below that threshold. Instead of NRS 278.3195(1), the Reno
Municipal Code (““RMC”) applies and provides that an “aggrieved person is
one whose personal right or right of property is adversely and substantially
affected by the action of a discretionary body.” RMC 18.24.203.2380 (2019)
(now codified at RMC 18.09 art. 4 (eff. Jan. 138, 2021)); see also City of N.
Las Vegas v. Eighth Judicial Dist. Court, 122 Nev. 1197, 1206, 147 P.3d
1109, 1115 (2006) (noting that the amendment to NRS 278.3195 “was not
intended to preclude ordinances from ... addressing who may appeal from
a planning commission decision”).

Here, appellant has not shown that his personal right or right
of property is adversely and substantially affected by the City Council’s
decision, and so he does not have standing. He argues that the City
Council’s affirmance of the conditional approval of the tentative map will
impact his property and water rights. But he does not explain where exactly
his property is in relation to the affected area, nor does he express how he
will be impacted or his rights impaired by the decision. And while appellant
previously stated that Heinz Ranch is planning to exclude him from its
sewer line and take 1,000 acre feet of his water rights, he does not cogently
relate these concerns about future issues to the specific decision by the City

Council that he challenges. See Edwards v. Emperor’s Garden Rest., 122

Supreme Count
OF
Nevaba 2

(0) 19874 Nev. 317, 330 n.38, 130 P.3d 1280, 1288 n.38 (2006) (holding that it is
appellant’s duty to cogently argue in support of his appellate concerns).
Appellant attempts to avoid this result by asserting that he is
necessarily aggrieved for the purposes of judicial review because the City
Council already found that he is aggrieved, relying on Kay v. Nunez, 122
Nev. 1100, 146 P.3d 801 (2006). But Kay v. Nunez only decided that, in
counties over a specific population threshold, the same statutory definition
of “aggrieved” applies both when a person appeals to the governing body
and when that person ultimately files a petition for judicial review. Id. at
1107, 146 P.3d at 806. This does not mean that a court ruling on a petition
for judicial review is categorically bound by the governing body’s
determination of whether a person is aggrieved. Cf. City of N. Las Vegas,
122 Nev. at 1207, 147 P.3d at 1116 (observing that while the North Las
Vegas City Council has discretion to determine if an appellant meets the
aggrievement standard, given appellant’s insufficient affidavit, the City
Council erred in finding her aggrieved). Kay could not have so held, because
NRS 278.3195 describes two separate determinations: under subsection
one, the governing body determines if the appellant is aggrieved by the
decision of a specified entity, such as the planning commission; and under
subsection four, the district court determines if the petitioner is aggrieved
by the decision of the governing body. Applying this law, the district court
appropriately found that appellant is not aggrieved. Accordingly, we affirm
its decision as to appellant’s lack of standing, and we vacate its decision on
the merits of appellant’s petition, which we do not reach given appellant’s

lack of standing to assert those issues.

Supreme Court
OF
NevabA

(0) 197A RB

 

 
Accordingly, we
ORDER the district court’s judgment AFFIRMED IN PART
AND VACATED IN PART.

°

 

 

Cadish
td
Probar ius J
Pickering )
[A == od.
Herndon

cc: Hon. Scott N. Freeman, District Judge
Lansford W. Levitt, Settlement Judge
Simons Hall Johnston PC/Reno
McDonald Carano LLP/Reno
Reno City Attorney
Washoe District Court Clerk

Supreme Court
OF
NEvaDA

(0) 147A